DETAILED ACTION
	This is a non-final office action on the merits in response to communications on 10/27/2022.  Claims 11-15 are not elected.  Claims 1-10 are elected and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claim 1-10 in the reply filed on 10/27/2022 is acknowledged.
Claims 11-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a swath information acquiring module, first determining module, setting module, second determining module, executing module in claim 1;
swath information acquiring module, first determining module, executing module, traveling-footprint acquiring module in claim 6;
setting module, second determining module in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the traveling footprint".  It is not clear what traveling footprint this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites “determine a subsequent traveling path based on the traveling footprint acquired by the traveling-footprint acquiring module for every second section after the automatic operation is started”.  As written, it is not clear is the feature “for every second section after the automatic operation is started” is applied to: 
1) a subsequent traveling path, 
or
2) the traveling footprint acquired by the traveling-footprint acquiring module.
The metes and bounds of this claim in indefinite. 

Claims 7-10 depend on claim 6 and suffer from the same issues.

Claim 10 recites “wherein the first determining module is configured or programmed to determine the traveling path based on information used to determine the traveling path before a startup of the agricultural machine, after the startup of the agricultural machine”.  This is recited in improper grammar, and it is not clear how the phrase “wherein the first determining module is configured or programmed to determine the traveling path based on information used to determine the traveling path before a startup of the agricultural machine” and “after the startup of the agricultural machine” are joined and related.  Therefore the meaning and scope of this claim is indefinite.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix (US 20200359543) in view of Diaz (US 20160360697).
Regarding claim 6, as best understood, Dix teaches:
An agricultural machine including an automatic steering function that causes the agricultural machine to automatically travel on a path (at least [0033] discuss “the controller 148 may output a signal to control the work vehicle 52 to adjust a steering angle, a ground speed, and so forth, to drive the agricultural implement 54 to move relative to the work vehicle 52, thereby changing the orientation between the agricultural implement 54 and the work vehicle 52. The signal, which may be a trim feature that adjusts how the agricultural implement 54 is oriented with the work vehicle, may be manually operated (e.g., via an operator), or automatically operated based on the determined orientation between the work vehicle 52 and the agricultural implement 54”), the agricultural machine comprising: 
a swath information acquiring module configured or programmed to acquire a position of a swath (at least [0033] discuss “the controller 148 may be configured to operate the work vehicle 52 to travel along a route or swath (e.g., of a plan)”; discuss “based on whether the agricultural implement 54 is in a target position associated with the pre-programmed route”); 
a first determining module configured or programmed to determine a traveling path of an automatic operation according to the automatic steering function based on the position of the swath (at least [0033] discuss “(at least [0033] discuss “the controller 148 may be configured to operate the work vehicle 52 to travel along a route or swath (e.g., of a plan)”); 
an executing module configured or programmed to cause the agricultural machine to travel on the traveling path by the automatic operation according to the automatic steering function ([0033]); and 
a traveling-footprint acquiring module configured or programmed to acquire an actually-traveled footprint in a first section; 
wherein the first determining module is configured or programmed to determine a subsequent traveling path based on the traveling footprint acquired by the traveling-footprint acquiring module after the automatic operation is started; 
determine the subsequent traveling path for every second section after the automatic operation is started;
(at least [0033] discuss “The controller 148 may determine a position of the work vehicle 52 (e.g., via the GNSS), an inertial measurement unit (IMU), and so forth. The controller 148 may determine the actual route traveled by the agricultural implement 54 based on the orientation between the work vehicle and the agricultural implement 54. For example, the controller 148 may determine the angle of yaw, pitch, and/or roll between the work vehicle 52 and the agricultural implement 54, and may use the determined angle with the position of the work vehicle 52 to determine the position of the agricultural implement 54. The controller 148 may use the position of the agricultural implement 54 to determine an actual route traveled by the agricultural implement 54. The controller 148 may then compare the actual route traveled by the agricultural implement 54 with the route to determine whether the agricultural implement 54 is following the route (e.g., based on whether the agricultural implement 54 is in a target position associated with the pre-programmed route), and the controller 148 may output the signal to control the work vehicle 52 based on the comparison”;   at least figs. 6-7 [0051]-[0059] discuss “the orientation between the work vehicle and the agricultural implement may be used to determine a position of the agricultural implement with the field, and whether the agricultural implement is following the route. If the agricultural implement is not following the route, the operation of the agricultural system may be controlled to adjust the agricultural implement to follow the route. In some embodiments, the agricultural system may be operated to control movement of the agricultural implement with respect to a direction of travel of the work vehicle”);

Dix does not explicitly teach:
actually-traveled footprint in a first section up to a current time;
acquired by the traveling-footprint acquiring module for every second section;
However, Diaz teaches:
actually-traveled footprint in a first section up to a current time;
acquired by the traveling-footprint acquiring module for every second section (at least [0003] discuss “The control system may use position information received from the GNSS receiver to determine a current location of the machine and to plan and/or implement a travel path for the machine. As the machine travels the path, the control system uses continuously updated position information from the GNSS receiver to steer the machine in an automated manner to remain on and follow the path”) to steer the machine in an automated manner to remain on and follow the path ([0003]);
It would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Dix with actually-traveled footprint in a first section up to a current time, and acquired by the traveling-footprint acquiring module for every second section as taught by Diaz to steer the machine in an automated manner to remain on and follow the path.

Regarding claim 10, as best understood, Dix teaches:
wherein the first determining module is configured or programmed to determine the traveling path based on information used to determine the traveling path before a startup of the agricultural machine, after the startup of the agricultural machine (at least [0033] discuss “the controller 148 may be configured to operate the work vehicle 52 to travel along a route or swath (e.g., of a plan)”; discuss “based on whether the agricultural implement 54 is in a target position associated with the pre-programmed route”);  
In addition and in the alternative, it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Dix with information used to determine the traveling path before a startup of the agricultural machine, after the startup of the agricultural machine to try and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2141 KSR rationale E).  As Dix teaches to determine the traveling path based on information used to determine the traveling path, the finite number of identified, predictable solutions, with a reasonable expectation of success is either before or after startup.

Allowable Subject Matter
Claims 1-5 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dix’956 et al. (US 20080269956) discuss system that automatically follows swath and operator manually making turns between swaths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664